Citation Nr: 1607210	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-03 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to increases in the "staged" (30 percent prior to April 16, 2009, 50 percent from April 16, 2009 through April 29, 2013, and 70 percent from April 30, 2013) ratings assigned for posttraumatic stress disorder (PTSD) with alcohol use disorder 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kerry L. Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

The matters originally came before the Board on appeal from a September 2006 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran service connection for PTSD, rated 10 percent, effective June 8, 2006.  An interim (December 2007) rating decision, increased the rating for PTSD to 30 percent.  In September 2010 a Travel Board hearing was held before the undersigned; a transcript is in the record.  In February 2011 the case was remanded for additional development of the record; in July 2011, the Board issued a decision that increased the rating for PTSD to 50 percent, effective April 16, 2009.  The July 2011 Board decision also found that a claim for a TDIU rating was raised by the record and remanded such matter to the RO for adjudication in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appealed the July 2011 Board decision to the Court, which, by Memorandum Decision in November 2012, vacated the portion of the Board's decision regarding the "staged" ratings assigned for PTSD and remanded the matter for action consistent with the Court's decision.  In July 2013, the Board remanded the matter of the ratings assigned for PTSD for additional development.  A January 2015 rating decision recharacterized the Veteran's psychiatric disability to include alcohol use disorder; as stated above.  The RO denied entitlement to TDIU in a separate January 2015 rating decision.  Both matters are now before the Board (the matter of TDIU as part of the Veteran's pending PTSD rating claim).  See Rice, supra.  

FINDINGS OF FACT

1.  Prior to April 16, 2009 the Veteran's service connected psychiatric disability is shown to have been manifested by occupational and social impairment with reduced reliability and productivity, but not by occupational impairment with deficiencies in most areas or by total occupational and social impairment.

2.  From April 16, 2009, the psychiatric disability is shown to have been manifested by occupational and social impairment with deficiencies in most areas, but not to have been of such severity as to produce total occupational and social impairment.

2.  The Veteran's service-connected psychiatric disability is not so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  The Veteran's service connected psychiatric disability warrants staged ratings of 50 percent (but no higher) prior to April 16, 2009 and 70 percent (but no higher) from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2015).

2.  The schedular criteria for a TDIU rating are met, but a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  August 2006 correspondence provided notice on the "downstream" issue of entitlement to an increased initial rating.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Additional notice regarding the type of evidence needed to substantiate a claim for TDIU (on a direct and extraschedular basis) was provided in November 2012 correspondence.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in September 2006, April 2009, February 2011, and December 2014 (with January 2015 addendum).  The Board finds that the VA examination reports contain sufficient clinical findings and informed discussion of the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes (with the limitations discussed in more detail below as regards lay testimony noted in the April 2009 and February 2011 VA examination reports).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned.  At the September 2010 Board hearing the undersigned identified the increased rating issue on appeal and sought to identify any pertinent evidence not currently associated with the record that might substantiate the claim.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  The Board further finds that there has been substantial compliance with the instructions in the Board's February 2011, July 2011, and July 2013 remands, as well as with the Court's November 2012 memorandum decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Veteran's psychiatric disability (PTSD with alcohol abuse) is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9434.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  The use of ameliorating medication is specifically contemplated by the rating schedule, and the effects of such use may be considered when rating such disabilities.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  (While the DSM-V does not incorporate the use of GAF scores, discussion of GAF scores is warranted for evaluations/treatment provided prior to the adoption of the DSM-V.)

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In June 2006, the Veteran filed a claim seeking service connection for PTSD.  

VA treatment records were obtained in support of the Veteran's claim.  On May 2006 VA mental health intake assessment (relevant due to its temporal proximity to the date of claim), the Veteran reported symptoms of insomnia, nightmares, flashbacks (triggered by noises such as helicopters), hypervigilance, hypersensitivity, irritability, anger, and outbursts.  He related that he was divorced and estranged from his daughter, but had supportive siblings; that he engaged in biking and golf and had no current problem with alcohol or drugs; and that he had no family history of substance abuse or psychiatric problems, and no history of violence or suicidal ideation.  

On physical examination, the Veteran's appearance was normal and he was alert and oriented.  His attitude was cooperative and pleasant, although his mood was irritable.  His affect had a normal range, consistent with his mood.  Attention and concentration were mildly impaired, and short-term memory was impaired.  His speech was normal in rate and volume, with normal thought process.  With respect to thought content, he reported that he hears motors and grenades being launched.  He reported that he slept 5-9 hours per night with medication (and could not sleep without medication.)  Insight, judgment, and impulse control were adequate.  Anxiety attacks were noted.  The clinician noted that the Veteran would be retiring soon at his business's request.  PTSD was diagnosed, with symptoms described as mild, in the GAF range of 61-70.  

On June 2006 follow-up VA treatment, the Veteran reported the same symptoms.  He clarified that his most recent divorce was the result of his wife deciding that she no longer wanted to be married and that he was estranged from his daughter due to her diagnosed sociopathic behavior (which had strained his marriage.)  He further clarified that since his ex-wife and daughter had been out of his life, he had no further anger outbursts.  He did report mood and energy swings, increased goal-directed activity, and increased distractibility.  He reported hearing sounds like talking or doorbell/phone ringing while in the shower and that he had seen the deceased couple who used to live in his house.  His coping skills, insight, and impulse control were described as poor.  

On August 2006 VA treatment, the Veteran reported that he was hearing his military code name as voices, but that it happened when he was sleeping and that he thought it was nightmares.  He also clarified that other "voices" he reported earlier were "just mild things he thought he heard in the shower."  He specifically denied: auditory or visual hallucinations or other delusions, being suicidal/homicidal, violent thoughts, depressive symptoms, and manic symptoms.  He was alert, oriented, and cooperative, well dressed and clean.  He described his mood as "fine," and his affect was congruent.  Speech, thought processes, and thought content were normal.  Cognitive evaluation, insight, and judgment were fair.  He was assigned a GAF of 65.  

On September 2006 VA examination, the examiner reviewed the Veteran's claims and medical files and interviewed/examined the Veteran.  The Veteran denied any emotional estrangement from others, stating that he divorced his first wife because she would not take care of herself or the home, and the second wife primarily as a result of their differences on how to deal with their (mentally ill) daughter.  He reported that he currently had a girlfriend.  With respect to his professional history, he had obtained a bachelor's degree in economics after service and had recently retired after working for 25 years as a purchasing agent for a manufacturing company.  He stated that he had a good work record and did not miss work due to disability.  He reported that business relationships at work had developed into good personal friendships, and that he also still had friends from college and neighborhood days.  He complained of symptoms of tremors, tenseness, and mild anxiety attacks that he felt were related to major life changes, such as divorce, moving, and retirement (and not to his PTSD).  He did report difficulty letting go of/throwing out things, which he related to his military service.  

The examiner evaluated the Veteran's symptoms against the PTSD criteria.  With respect to re-experiencing, the examiner noted that the Veteran had recurrent, distressing, or intrusive memories and recurrent distressing dreams that involved him waking and thrashing/kicking at his wife.  With respect to avoidance, no criteria were noted.  In narrative comments, the examiner noted that the Veteran had no problems with war movies, television reports, or talking about his experiences; that he was able to remember the trauma clearly; and that he made/reestablished friendships on return from service and has maintained those friendships throughout his life.  With respect to increased arousal, the Veteran reported: problems getting to and staying asleep (that he related to his shift work on active duty), being intolerant of "stupid" or careless behavior (but denying irritability), and hypervigilance (manifested by sitting close to/facing the door, walking the perimeter, and investigating nighttime noises).  With respect to distress and impairment of psychosocial functioning, he denied problematic use of alcohol, but admitted that he was a daily heavy drinker.  He denied any difficulty with emotional closeness, reported a good network of friends, and noted that he had finished college in less than 4 years and had maintained a 25-year career with the same employer.  

On mental status examination the Veteran was alert and oriented, with normal appearance and eye contact.  He was cooperative and friendly, the examiner also described him as evasive and denying responsibility for problems in sensitive areas (divorces and drinking).  Thought processes and content were normal.  The examiner noted that the Veteran reported hearing his code name being called (i.e., auditory hallucinations), but that on further questioning it was clarified that this happens when the Veteran is asleep (i.e., dreaming).  His mood was mildly hyper (possibly due to anxiety), and his affect was in the normal range/congruent with mood.  Memory was unimpaired, with concentration and attention within normal limits.  Impulse control was adequate, but the Veteran had little or no awareness of his psychiatric problems.  There was no suicidal ideation, intent, or planning.

The examiner opined that the Veteran met the criteria for PTSD, at least as likely as not related to active service, and for adjustment disorder with anxious mood, of recent origin and related to life changes.  The examiner opined that the Veteran was capable of being employed without significant impairment.

In September 2006, the RO granted service connection for PTSD, rated 10 percent.  In June 2007 correspondence, the Veteran asserted that he was entitled to a minimum 30 percent rating, alleging "more than moderate impairment" in family, social, and occupational areas.  Family impairment was described as two failed marriages and estrangement from his daughter.  Social impairment was identified as loss of friends, including a friend who called him a "baby killer".  Occupational impairment was described as (unspecified) negative experiences with coworkers and superiors, which resulted in a loss of employment.  Based on the Veteran's correspondence, the RO granted an increased initial rating of 30%.

A March 2007 VA treatment record notes that the Veteran was being seen for adjustment disorder with anxiety reaction.  He discussed his divorce, finalized the previous year, and the retirement options his employer had offered him; he was upset about retirement.  He kept himself involved by volunteering for other veterans.  He did not report any acute psychiatric issues, other than difficulty sleeping, and he stated that the insomnia and nightmares "weren't 'as bad as you think'".  He denied any dangerousness.  On mental status examination, he was alert, oriented, and cooperative; he described his mood as "fine"; his affect was congruent with his mood; thought processes and speech were logical, sequential, and clear; thought content was normal; and cognitive evaluation, insight, and judgement were fair.  It was noted that he had a personality disorder; the GAF score was 65.  

A July 2007 VA treatment record notes that the Veteran's medication was assisting with his sleep.  He was cooperative, alert, and oriented, with intact memory.  Thought processes were sequential, and he denied hallucinations or delusions.  He described his mood as good.  His affect was depressed and minimally restricted in range.  Judgement and insight were intact and present.  He specifically denied any symptoms of depression, such as changes in sleep, interest, guilt, energy, concentration, or appetite.  He denied psychomotor agitation.  He denied racing thoughts, reduced sleep, inflated self-esteem, distractibility, goal directed activity, or excessive pleasurable activity.  He strongly denied any suicidal/homicidal/violent thoughts.  His GAF was 65.  

On September 2007 VA treatment, the Veteran reported that "things are going along pretty well."  He denied any acute psychiatric issues at that time.  His evaluation was consistent with that reported in July 2007.  In December 2007 he reported that "things are going okay sleep wise" but that he needed medication to assist with daytime anxiety.  His symptoms were otherwise consistent with those documented in earlier treatment records.

In his February 2008 substantive appeal, the Veteran asserted that he met the criteria for a 100 percent schedular rating, based on gross impairment in thought processes and communications, persistent delusions and hallucinations, inappropriate behavior, inability to perform activities of daily living, disorientation to time and place, and memory loss (for names of close relatives, own occupation, or own name.)  In support of these assertions, he included a statement detailing his traumatic experiences in Vietnam and asserting that he remains bothered by the memories of these events, to include nightmares.  

A February 2008 VA treatment record notes that the Veteran was going out with a friend who was celebrating his birthday, and that "things are going okay sleep wise."  He was seeking medication to help control his anxiety during up-coming dental treatment.  A March 2008 VA treatment record notes he specifically denied: auditory or visual hallucinations or other delusions, being suicidal/homicidal, violent thoughts, depressive symptoms, and manic symptoms.  Family and social support was listed as a strength.  An April 2008 VA treatment record notes that the Veteran reported that medication alleviated his anxiety and sleep problems.  Throughout this time period, his psychiatric symptoms were assessed as consistent with prior treatment records.

July 2008 through January 2009 VA treatment records indicate that the Veteran's psychiatric symptoms had not changed.  

On April 2009 VA examination, the Veteran reported that, before he retired, he was forced to work alone and lost 9-10 days per month due to PTSD symptoms.  He stated that he was forced to retire in 2006 due to increasing psychiatric impairment, which included isolation, irritability, depression, anxiety, and difficulty working with others.  He stated that he was divorced from both wives due to his PTSD symptoms.  He reported experiencing flashbacks, poor sleep (2-3 hours per night, waking in a cold sweat and inability to go back to sleep), nightmares 3-4 times per week, and attacking anyone who wakes him suddenly.  He reported experiencing anhedonia, with loss of most past interests and avoidance of former friends.  He avoided crowds and sat with his back to the wall in restaurants.  He reported thinking of suicide, but no attempts.  He reported emotional blunting, isolation, and irritability to the point of getting into arguments.  He stated that his symptoms had increased in frequency and intensity with unstructured time (post retirement) and Iraq news reports, and that he was able to complete daily living activities well.  On mental status examination, he was oriented, with good recent and remote memory.  Concentration was extremely poor and affect was sad and anxious.  Speech was coherent and relevant, with some psychomotor slowing.  There was some concreteness in abstracting ability.  Judgement was poor; he admitted to passive suicidal ideation.  He was hypervigilant, and admitted to anhedonia, nightmares, and flashbacks, but there was no indication of delusions or hallucinations.  He reported that he was abstaining from alcohol.

The examiner opined that the loss of work structure and increase in war news had led to increased psychiatric disability.  He was described as isolated, hypervigilant, irritable, depressed, and unable to work with others, with poor concentration and very poor social functioning.  

In January 2010, the Veteran sought VA mental health treatment because he was dissatisfied with his current medication for anxiety and insomnia and because he was concerned that he was having difficulty maintaining relationships.  He reported nightmares, flashbacks, irritability, difficulty concentrating, poor sleep, hypervigilance, and feeling on edge.  He stated that sometimes he feels numb and isolates, especially during the holidays.  He reported a one-and-a-half year history of depression with decreased appetite and lack of interest/ motivation.  He endorsed suicidal thoughts, but no attempts.  When asked about hallucinations, he reported that once a person suddenly appeared when he had car trouble and then disappeared, but that he had been drinking at the time and wasn't sure whether it was really a hallucination.  He felt that his symptoms were worsening.  He reported reduced his alcohol consumption (to four drinks per night, which he needed to help him sleep).  Regarding family relationships, he reported that he was estranged from his daughter because she had tried to blind him, and that he did not want any contact with her.  He stated that his second wife's parenting style caused his daughter's problems, which led to their divorce.  He was close to his brother but did not get along with his sister.  He reported prior arrests for DUI, but no charges.  On mental status examination, he was described as appropriately groomed, alert, and cooperative, although sometimes guarded.  He was oriented, with attention and concentration grossly intact.  His mood was depressed, and his affect of normal range.  Speech was normal in rate and volume, with thought processes circumstantial and talkative.  No hallucinations or delusions were noted.  Memory was grossly intact.  Insight was poor, and judgment was fair.  The examiner observed that the Veteran lacked insight as to the degree to which alcohol contributed to his symptoms and frequent confrontations with others.  

Other January 2010 VA treatment records note that the Veteran denied depressive symptoms, although he stated that at times life is not worth living and had considered taking up smoking to shorten his life span.  He was anxious and defensive; his mood was good; and his affect was anxious, irritable, and hostile.  Insight and judgement were generally fair.  He refused treatment for alcohol abuse, insisting that he did not have a problem and had cut back from 8-10 to 4 drinks daily, without medical supervision.  His coping skills were noted to be poor, with lack of daily structure and social isolation; his GAF was 50.  A February 2010, VA depression screen was negative.  

A July 2010 VA mental health treatment record notes the Veteran's complaints that symptoms of nightmares, flashbacks, and irritability had increased following a medication change.  His mood, energy level, and concentration were more down and his sleep decreased.  Appetite was fair.  He endorsed startle response, avoidance, hypervigilance, hyperarousal, emotional disturbance, and survivor guilt.  He admitted to chronic, fleeting suicidal thoughts, but denied plan or intent.  He denied any audio or visual hallucinations. On mental status examination, he was alert, oriented, and well groomed.  He was pleasant and cooperative, with no psychomotor agitation or retardation.  Speech was fluent and normal in rate, volume, and tone.  His mood was described as "okay but down," with affect bright and reactive.  Thought processes were sequential, he denied delusions, cognition was grossly intact, and insight and judgement were good.  His GAF was 50.

A September 2010 VA mental health treatment record notes that his symptoms had essentially not changed from the prior assessment, although he reported that his sleep was fairly good.  His GAF was reported as 48.  In October and December 2010 his symptoms had not changed, and his GAF was reported at 47. 

At the September 2010 Board hearing the Veteran testified his symptoms had worsened approximately one-and-a-half years prior.  He stated his belief that he was given early retirement due to his PTSD symptoms, and described episodes of screaming at coworkers and superiors.  He thought his former workplace would be able to document that he was offered early retirement due to behavior/symptoms, and not simply an early buy-out.  He reported altercations with coworkers and friends, but clarified that he feels violent (as opposed to being violent).  He stated that he has some social relationships, but that they had decreased over time and that he spent most of his time alone.  He stated that he believed that his PTSD symptoms, such as irritability and outbursts of anger contributed to family estrangements.  He reported increasing memory problems.  

On February 2011 VA examination, by the examiner who had performed the April 2009 VA examination, the Veteran reported that, after service, he worked as a purchasing agent where he had to work alone, lost nine to ten work days per month to his PTSD symptoms, and was force to resign in 2006 due to his PTSD symptomatology, including isolation, irritability, depression, anxiety, and difficulty working with others.  He related that he had an alcohol problem until 2007, when he quit, and that he had remained abstinent since.  He related that he had argued with his wives frequently and that his PTSD symptoms were the cause of his divorces.  He reported frequent flashbacks and poor sleep, averaging two to three hours per night, with nightmares three to four times per week, difficulty falling asleep, and frequent awakening in a cold sweat.  He reported checking for locked doors and surveying the perimeter of the house.  He stated that he had lost most of his past interests, avoided former friends, and was irritable to the point of starting arguments.  He described hypervigilance, such as avoiding crowds and sitting with his back to the door.  He had passive suicidal thoughts and emotional blunting.  All symptoms had increased in frequency and intensity, but he was able to perform daily living activities well.  On mental status examination, the Veteran was unshaven and unkempt, although he was oriented, with good recent and remote memory.  His concentration was poor, he was quiet and troubled, and his affect was sad and anxious.  His speech was coherent and relevant, but some psychomotor slowing.  Some concreteness in abstracting ability was noted.  Judgement was poor, and passive suicidal ideation and survival guilt were noted.  Aside from flashbacks and nightmares, there were no other delusions or hallucinations.  He was assigned a GAF of 40.  The examiner concluded that the Veteran's PTSD symptoms left him isolated, hypervigilant, irritable, easily angered, unable to work with others, unable to follow orders without great difficulty, anxious, depressed, passively suicidal and unable to follow simple instructions, with poor concentration and very poor social functioning.  The examiner concluded that as a result, the Veteran was unable to perform activities consistent with his work experience and prior education/training.  

Also in February 2011, two days prior to the VA examination, the Veteran sought VA mental health treatment.  He reported that he was sleeping better.  He continued to endorse ongoing and severe nightmares, flashbacks, irritability, startle, avoidance, hypervigilance, hyperarousal, emotional distance and survival guilt.  He had recently lost two friends due to arguments, and his energy and concentration were down.  He admitted to fleeting suicidal thoughts, but without intent or plan.  He denied hallucinations and delusions.  He reported he was drinking one to two glasses of wine or beer every other day.  He was alert and oriented, and in no obvious distress.  He was well groomed with good eye contact.  He was pleasant and cooperative.  Speech was within normal limits, mood was "ok but down," affect was bright and reactive, and thought processes were sequential.  Cognition was grossly intact and insight and judgement were good.  He was assigned a GAF of 47.  

In April 2011, the Veteran again sought VA mental health treatment; he described increasing anger and shorter temper, with no patience and recent altercations, such as yelling at neighbors or a bank manager.  He also described decreasing motivation.  He stated that he was not depressed, but endorsed all symptoms of PTSD and depression, such as poor appetite, poor sleep, poor energy, walking the perimeter of his housing complex, etc.  The clinician noted that the Veteran answered "yes" to each psychiatric symptom on a four-page checklist, including those related to diagnoses not otherwise identified, such as an eating disorder, psychosis, and panic disorder (suggesting that the Veteran's responses were not entirely reliable.)  The Veteran stated that he has two to three drinks daily and gets into fights with bartenders.  He had recently broken up with a girlfriend and was not speaking to his best friend.  He stated that he took an early retirement, but was considering returning to work.  He stated that he was very involved in the VFW, serving as Quarter Master; his volunteer work was the source of some stress, and it was noted that he was "busier than when he was working".  His personal hygiene was well maintained, and he was dressed neatly and appropriately.  He was cooperative and pleasant with all staff.  He was attentive, alert and oriented.  Speech was within normal limits, with no pressured speech or latency.  He did not have trouble expressing himself, and conversation flowed smoothly.  He tended to be circumstantial and required frequent re-direction.  He reported his mood was "frustrated and irritable but not depressed," and affect was stable, fixed, and congruent.  He denied suicidal ideation, or feelings of guilt or worthlessness. Thought processes were organized and goal directed, clear, coherent, and logical.  Hallucinations were denied.  Memory was normal, based on his ability to explain recent and past events in context.  Attention and concentration were intact.  Judgement was adequate.  He was assigned a GAF of 63-65.  

In May 2011, the Veteran filed an application for a TDIU rating, stating that he had to leave his last job due to his service-connected psychiatric disability.  

In October 2011, the Veteran reported that he was not interested in reducing his drinking.  However, he stated that he was having fewer altercations than in April.  He also reported that he was planning to step down from his Quarter Master post at the VFW because "it is like a full time job."  He described suicide as an option in the future if he felt life was hopeless, but that he was not currently hopeless, that he had a close circle of friends, that his estranged daughter had reached out to him, that he had a cat, that he planned to remain active in the VFW, and that he was dating.  He reported that his mood was a 6 out of 10, affect was euthymic, thought processes were logical and goal directed, and he was attending to personal hygiene.  His insight and judgement were poor as they related to his alcohol dependence.  He had poor coping skills, poor social support, poor impulse control, and no income.  His GAF was 63-65, and his PTSD score at that time was negative.

A January 2012 VA treatment record notes that the Veteran spent the holidays with friends and had talked to his siblings.  He had stepped down as the adjutant with the VFW, but had decided to remain in his Quarter Master position until the end of his term in June.  He reported that he still got frustrated easily, and that there had been no change in his alcohol use.  On mental status examination, his complexion was ruddy and his mood and affect were irritable, but his speech and thought processes were normal.  His insight and judgement were still impaired.  He was assigned a GAF of 60.  In March 2012, he reported that he still had 6 positions at the VFW, but had resigned from one and did not plan on going to meetings for the next couple of months.  He asked to be referred for anger management treatment, and reported that his alcohol use hadn't changed.  He stated that he was not suicidal, but noted that he put himself into situations that could become violent.  His GAF was 58.  

In May 2012, the Veteran reported that he had started anger management treatment and that it was going well; his plan was to avoid trigger situations.  He was almost done with several of his VFW positions, which would reduce his stress.  He had bought an organ, and planned to pursue swimming and cycling at a rec center.  He reported increased energy and improved depression and motivation, but still did nightly perimeter checks.  He had a ruddy complexion with one day's worth of beard growth, and his clothes were clean.  He was in a better mood and his affect was less irritable.  He reported his mood as 7 out of 10.  Speech was fast, but not pressured or loud.  Thought processes were normal.  His GAF was 57.  

In August 2012, the Veteran reported that he had finished anger management treatment and was managing his anger better, although not completely.  He reported his drinking had decreased, and that he was not feeling hopeless, helpless, or worthless.  His mood was 7 out of 10, and his affect euthymic.  His GAF was 56/57.  

In November 2012, the Court vacated and remanded the July 2011 Board decision to the extent that it denied increases in the staged ratings greater than those then assigned.  Regarding the period prior to April 16, 2009, the Court held that the Board did not adequately explain why the Veteran's lay testimony that he had been forced to leave his job, had two failed marriages, was estranged from his daughter, and had verbal altercations with coworkers and friends did not warrant a higher rating.  Regarding the period beginning April 16, 2009, the Court held that the Board did not adequately explain why the April 2009/February 2011 VA examiner's comments that the Veteran was forced to resign from his job in 2006, had poor concentration and judgment, could not follow orders or simple instructions, could not work with others, and had very poor social functioning (inter alia), as well as the conclusion, in February 2011, that, due to his PTSD, he was not able to secure work consistent with his prior education and experience did not entitle him to a higher rating.  

A January 2013 VA treatment record notes that the Veteran reported that he was in additional anger management treatment, and that he had been able to maintain patience in dealing with a non-psychiatric health issue.  He had broken up with girlfriend because she wanted to get married and he did not.  He had been banned from a casino, but was still going to the VFW.  Mental status examination was consistent with May and August 2012.  His GAF was 56-57.  A February 2013 treatment record notes that coping skills and impulse control were still poor.  On April 2013 VA treatment his condition was the same.  

In an April 2013 private psychological consultation report (presented by the Veteran) the psychologist summarized, at length, the February 2011 VA examiner's report, and the Veteran's other examination reports and his VA treatment records.  The psychologist reported that his telephonic interview of the Veteran revealed a meandering presentation style.  The Veteran described difficulty adjusting to society when he returned from Vietnam (in the 1960s), to include having "tirades" with coworkers at some (unspecified) point in his employment history.  The Veteran stated that he had completed an anger management class, but still had problems controlling anger.  He reported that he had been banned from a casino, was asked to leave sporting events, and was thrown out of bars due to his behavior.  He reported that he was afraid of his own anger, and that he checked the perimeter of his back yard.  He was estranged from his sister, brother, and daughter, and had two failed marriages.  He described himself as a "Type A" personality with little patience, and was concerned that this tendency was increasing, joking that someone might kill him due to his behavior.  He described isolating behavior and endorsed symptoms of depression, to include thoughts of hopelessness/worthlessness, poor sleep, not wanting to get out of bed or shower, and irritability.  He said he thinks about suicide daily because he's asked about it daily, and rated his likelihood of attempting suicide at 8-10 on a 1-10 scale.  The private psychologist opined that the Veteran was properly rated at 70 percent for PTSD at the time based on deficiencies in most areas.  He noted that the Veteran had difficulty with medication compliance, which exacerbated his symptoms, and had previously underreported the severity of his symptoms, which led to higher GAF scores being assigned than were warranted.  The private psychologist opined that the Veteran had been unemployable (total occupational impairment) since June 2006. 

A July 2013 VA treatment record notes that the Veteran reported increasing irritability and frustration and decreased mood.  He reported that he sometimes considered beginning to smoke again to smoke himself to death, but had no other suicidal ideation.  He was still drinking one drink per day.  He reported sleeping 6 hours a day, although fragmented.  He was casually dressed and friendly with good eye contact, but his speech was pressured, with increased volume and amount.  He wasn't able to describe his mood, and his affect was irritable.  Insight and judgement were generally fair.  His GAF was 60.  

In November 2013, VA received a VA Form 21-4192 (partially) completed by the Veteran's last employer.  The employer listed the dates of employment, position title, weekly hours, and final annual salary.  The employer indicated that the Veteran was not entitled to receive any sick, retirement, or other benefits.  The employer did not indicate that any concessions were made to the Veteran based on disability, and did not indicate why the Veteran's employment was terminated.  VA requested on several occasions (without response) that the Veteran's former employer provide additional information on the Veteran's employment, to specifically include whether he was pressured to retired due to psychiatric symptoms.  (See, e.g., June 2014 correspondence).  

A December 2013 VA treatment record notes that that Veteran was drinking 20 drinks per week, but was sleeping okay.  He reported that he retired early due to [upon being offered] an early retirement package.  He reported no recent contact with his daughter, who had behavioral problems.  He was oriented and euthymic, but not psychotic, and had no delusions or hallucinations.  His memory, judgment, and insight were all okay.  He was described as somewhat hyperactive and was assigned a GAF of 67.  

A June 2014 VA administrative record notes that the Veteran's behavior within the VA healthcare system had become concerning, with verbal aggression (possibly due to intoxication) first reported approximately one year prior.  Subsequent primary care notes indicate that the Veteran's depression was stable.  A January 2015 VA treatment record notes that the Veteran had a black eye following a fall at home.  He reported significant debt difficulties and a plan to file bankruptcy.  He was concerned about finding his cat a new home.  He spent Thanksgiving with friends and Christmas in the hospital.  He was slightly hyperactive and reported that he was sleeping too much.  He had some pressured speech, with some flight of ideas, but was not suicidal.  His GAF was 61. 

On December 2014 VA examination, the examiner reviewed the entire claims file, to include the April 2013 private psychologist's report.  The Veteran reported that he was no longer dating after his girlfriend wanted to get married.  He was estranged from his daughter because of her mental health issues and partially estranged from his siblings because of their behavior.  He reported that he has 10 friends and socializes regularly with other veterans at the VFW.  He was a trustee and county delegate for the VFW, and belonged to a private club where he socialized 1-2 times a week.  He also had been helping out a sick neighbor and snow-plowed neighbors' driveways.  He reported he played chess, golfed, played the accordion, and went fishing.   The examiner noted that the Veteran had difficulty staying on task and was circumstantial in responding.  He was grandiose and blamed others for his problems.  He reported occasional suicidal thoughts, with the plan to smoke himself to death (which he asserted would take about a week.)  The diagnoses were PTSD, alcohol use disorder, and an unspecified personality disorder.  The examiner was able to distinguish which symptoms were associated with each diagnosis (but the occupational effects could not be separated).  PTSD was associated with anger and irritability, reduced short-term memory, focus, and concentration, nightmares (3-4 times per week), increased sleeping (up to 16 hours per day), being on guard (walking the perimeter), risk taking (driving while intoxicated), and being easily startled.  Alcohol use disorder was manifested by daily use despite negative outcomes (falls, medical issues, arguments), driving while intoxicated, and visual hallucinations.  The personality disorder was associated with grandiosity, lack of remorse for actions, blaming others for his problems/social estrangements, and lack of empathy.  On mental status examination, the Veteran was awake, alert and oriented, and casually dressed, with multiple visible injuries from a fall at home while drinking.  He reported his mood as apprehensive, and his affect was labile and expansive at times.  Thought processes were circumstantial and he was unable to stay on topic.  Speech and language were normal, but attention and concentration were poor.  He reported visual hallucinations of seeing stationary things move (likely alcohol related), but denied delusions.  Insight and judgement were poor.  He reported suicidal thoughts, but denied current intent.  He denied homicidal ideation.  

The Veteran reported that he gets into arguments at bars and had been barred from a casino and, for a month, from the VFW.  He reported significant debt and a plan to declare bankruptcy.  He reported drinking one to six drinks most days.  He denied any periods of sobriety in the last 20 years.  Symptoms for VA rating purposes were noted to include: anxiety, suspiciousness, chronic sleep impairment, mild memory loss, speech impairment, impaired judgment, inability to establish or maintain effective relationships, persistent delusions or hallucinations, and neglect of personal appearance and hygiene.  The examiner opined that the Veteran's psychiatric disability had improved recently, and that he no longer met criterion C for PTSD.  It was noted that he was interacting well socially, based on daily visits to the VFW and regular visits to his private club.  The examiner speculated that the reduced PTSD symptoms could be due to alcohol consumption.  The occupational effect of these symptoms was considered to be mild or transient.  
Regarding employability, the examiner acknowledged that the Veteran's anger and irritability would negatively affect occupational performance, but that the Veteran's ability to socialize daily and help neighbors with chores indicated that he was able to function despite his psychiatric symptoms and was, therefore, not unemployable. In a January 2015 addendum, the VA examiner clarified that the Veteran's alcohol use disorder was related to his PTSD and that the personality disorder was not.  Thereafter, a January 2015 rating decision recharacterized the Veteran's psychiatric disability to include alcohol use disorder.

Rating Prior To April 16, 2009

The Board has reviewed the record in light of the fact that the Veteran's psychiatric disability has been recharacterized to include alcohol use disorder.  Considering the record in the light most favorable to the Veteran, the Board finds that a 50 percent rating is warranted for his service-connected psychiatric disability throughout prior to April 16, 2009.  While many VA treatment records during this time period note that the Veteran's psychiatric symptoms were mild, he was also noted on occasion to have disturbances of motivation and mood and impaired affect, short-term memory, attention and concentration, impaired insight, impaired impulse control, and impaired coping skills.  He reported auditory hallucinations (later associated with his alcohol use, which is now service-connected.)  Therefore, the Board finds that a 50 percent rating (reflecting occupational and social impairment with reduced reliability and productivity) is warranted throughout prior to April 16, 2009.

The Board has considered whether a rating in excess of 50 percent is warranted prior to April 16, 2009.  The Board acknowledges that symptoms such as impaired impulse control and hallucinations are associated with the 70 and 100 percent ratings, respectively.  However, the symptoms listed in the rating schedule are not a checklist but, rather, are guidance in evaluating the Veteran's overall degree of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that prior to April 16, 2009 the Veteran did not have occupational and social impairment with deficiencies in most areas (or total occupational and social impairment).  His symptoms prior to April 16, 2009, were generally described as mild, with GAF scores no lower than 61 (consistent with mild symptoms), and that he regularly presented for treatment and examination as alert and oriented, with appropriate grooming and hygiene.  He reported a long history of maintaining friendships, including business relationships that had developed into good friendships (see September 2006 VA examination report), had good relationships with his siblings (see May 2006 VA treatment record), and noted (on VA treatment) that family estrangements were the result of his daughter's psychiatric illness, i.e., not his own (see June 2006 VA treatment record.)  Family and social support were listed as strengths (see March 2008 VA treatment record).  He engaged in hobbies such as biking and golf (see May 2006 VA treatment record), and kept busy by volunteering for other veterans (see March 2007 VA treatment record).  He denied a history (during the time period under consideration) of angry outbursts or violent thoughts.  (See, e.g., June 2006, July 2007, and March 2008 VA treatment records.)  On September 2006 VA examination, he reported that he had a girlfriend and had a good work history and had not missed any work due to psychiatric disability.  Given the Veteran's ability to maintain long-term friendships, a dating relationship, and some family relationships, as well has his ability to engage in work-like activities (volunteering for other Veterans) and good work history prior to retirement, the Board finds that the functional impairment resulting from the psychiatric disability, prior to April 16, 2009, was not consistent with occupational and social impairment with deficiencies in most areas (or with total occupational and social impairment).  Consequently, a rating in excess of 50 percent is not warranted prior to April 16, 2009.  

The Board acknowledges the Veteran's lay testimony that he got into frequent altercations at work, that he was forced to work alone, that he missed 9-10 days per month due to his psychiatric disability, and that he was forced to retire due to his PTSD symptoms, and his contention that his family estrangements were the result of his PSTD symptoms.  (See, e.g., April 2009 and February 2011 VA examination reports and September 2010 Board hearing transcript.)  The Board has also considered the Veteran's February 2008 substantive appeal, wherein he alleged (without explanation) that his symptoms were consistent with those in the rating schedule listed as representative of a 100 percent schedular rating.  However, the Board finds that his later lay statements, offered in conjunction with his claim for an increased rating, are contradicted by his earlier lay testimony, in which he stated that he did not miss time from work, had built/maintained friendships from his working relationships, and was estranged from his daughter/divorced from his most recent ex-wife due to his daughter's psychiatric issues and their effect on his marriage.  
 
In addition, the employment history form completed by the Veteran's employer is silent for any indication that he was forced to retire due to his PTSD symptoms.  While he may have been encouraged by his employer to retire (see May 2006 VA treatment record), and may have been dissatisfied with retirement (see March 2007 VA treatment record), there is no support in the record for his contention that his retirement was caused by his service-connected psychiatric disability (see December 2013 VA treatment record (noting that he retired early accepting an offer of an early retirement package)).  The Board notes that the Veteran was informed on several occasions that the employment history form did not corroborate his assertion that he was forced to retire due to his PTSD symptoms, and that he declined, through his agent, to provide additional information.  (See, e.g., June 2014 and September 2014 correspondence from VA to the Veteran's former employer (requesting additional information), October 2014 correspondence to the Veteran (notifying him that the requested information had not been received) and July 2014 and October 2014 correspondence from the Veteran's agent to VA (submitting the same copy of the requested form, without the requested additional information, and directing VA to move forward with the appeal)).  The Board also notes that, on initial (September 2006) VA examination, the Veteran reported a good work history with no time lost due to disability and friendships that had developed out of his business relationships.  The Board finds the Veteran's more recent unsupported lay assertions (while pursuing claims for increased compensation) to the effect that his retirement was due to PTSD symptoms not credible.  

The Board has considered, as directed by the Court, the Veteran's contention that he is entitled to an increased rating due, in part, to friend and family estrangements and losing his job.  As noted above, the Veteran's contentions relating these events to his service-connected disability are contradict by his earlier accounts (prior to his claim for an increased rating) that his family estrangements were related to his daughter's mental health disability and his ex-wives' behavior; that he had a good work history, negative for any time lost for employment; and that he had maintained long term friendships, including some that developed from his business relationships.  (Regarding his assertion in June 2007 correspondence that he had the lost a friend who referred to him as a "baby killer" it is not clear why such opinion of another (at an unspecified time) regarding the nature of the Veteran's service in Vietnam would be relevant to assessing the Veteran's functional impairment thereafter).  Thus, the Board finds that the Veteran's contentions are not credible evidence in support of his claim.

In summary, the Board finds that the Veteran's lay testimony alleging that, prior to April 16, 2009, he suffered occupational and social impairment in most areas, is inconsistent with his prior contemporaneous statements provided in a clinical context, and is also "compensation-driven"; therefore it is deemed not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  Consequently, the Board finds that a rating in excess of 50 percent prior to April 16, 2009, is not warranted on the basis of such testimony.  

Rating From April 16, 2009

Upon review of the record in light of the revised psychiatric diagnosis, the Board finds that a 70 percent rating for PTSD is warranted throughout from April 16, 2009.  The Veteran's occupational and social functioning from April 16, 2009 appears to have fluctuated.  In general, it appears that his symptoms worsened during this time period.  He reported increased isolation, avoidance of former friends, increased estrangement from family members, and irritability leading to arguments.  (See, e.g., April 2009 VA examination report; January 2010, February 2011, April 2011 VA treatment records; and June 2014 VA administrative noted).  Insight and judgement were more frequently reported as poor, and he began to report passive suicidal ideation.  (See, e.g., January 2010, February 2011, and August 2011 VA treatment records).  He was referred to anger management treatment (see January 2012 VA treatment record) and reportedly had been banned from several locations due to his aggressive behavior.  (See, e.g., January 2013 VA treatment record).  His GAF scores ranged from 40 (suggesting major impairment) to 65 (suggesting mild symptoms).  It appears from the record that some of the increase in functional limitation (i.e. fighting at bars), to include the fluctuations in functioning, is associated with the Veteran's alcohol abuse, which is now included as part of his service-connected PTSD diagnosis.  Thus, considering the record in the light most favorable to the Veteran (as is required), the Board finds that, from April 16, 2009, the Veteran's functional impairment due to service-connected psychiatric disability reflects occupational and social impairment with deficiencies in most areas.

The Board has considered whether the Veteran is entitled to a 100 percent schedular rating at any point since April 16, 2009.  While the Veteran has endorsed some memory loss, there is no indication in the record (other than his unsupported lay assertion, contradicted by his presentation on VA treatment and examination) that his memory is impaired to the degree suggested in the exemplar criteria for a 100 percent rating.  Likewise, despite the Veteran's unkempt appearance at the February 2011 VA examination (which the Board finds to be self-serving/not credible (see Pond and Caluza, supra), as on VA treatment two days prior he was well groomed), there is no suggestion that the Veteran was unable to maintain personal hygiene or otherwise unable to perform activities of daily living.  There is no suggestion that he was disoriented to time and place, or that he had gross impairment in thought processes or communications.   

The Board acknowledges that the record indicates the Veteran injured himself in falls while drinking his history of driving while intoxicated, his reports of (generally passive) suicidal ideation and his history of hallucinations.  (See, e.g., December 2014 VA examination report).  However, the Board also notes that, despite his functional impairment, the record throughout the time period at issues indicates that he continued to spend time with friends (see, e.g., August 2012 and January 2015 VA treatment records), maintained up to six leadership positions with the VFW (i.e., engaged in work-like activity) (see, e.g., August 2011 and March 2012 treatment records and December 2014 VA examination report), belonged to a private social club he attended several times per week, and assisted neighbors (see December 2014 VA examination report).  The record supports the December 2014 VA examiner's findings that the Veteran was able to function despite his psychiatric symptoms, to include alcohol use.  Notably, the private psychologist's report (presumably arranged by the Veteran's agent) did not indicate that a schedular rating in excess of 70 percent was warranted.  The Board has considered the Veteran's report, on April 2013 private evaluation, that he is not forthcoming as to the level of impairment when seeking VA treatment.  However, the Board notes that, aside from that portion of the private evaluation that is based on the Veteran's less-than-credible lay testimony, the private evaluation is roughly consistent with the VA treatment records of record.  Consequently, the Board finds that, despite (intermittent) serious impairment, the Veteran's functional impairment due to psychiatric disability does not result in total occupational and social impairment, and a schedular rating in excess of 70 percent, from April 16, 2009, is not warranted.

(The Board notes that the December 2014 VA examiner also diagnosed the Veteran with a personality disorder, unrelated to service-connected disability.  Because the examiner found that the functional impairment resulting from the personality disorder could not be separated from that resulting from service-connected PTSD/alcohol use disorder, the Board has considered all functional impairment resulting from psychiatric disability in reaching its conclusion.)

Extraschedular Consideration

The Board has considered whether an extraschedular rating for PTSD is warranted at any point during the period on appeal.  The record does not suggest that the rating criteria are inadequate for rating the Veteran's psychiatric disability, so as to warrant referral for consideration of an extraschedular rating.  The effects of his service-connected disability, i.e., occupational and social impairment, have been fully considered and are contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
TDIU

The credible evidence of record does not show that the Veteran was unemployable at any point during the period on appeal.  As was noted above, he maintained a work-like level of volunteer activity with his VFW, to include serving in numerous (simultaneous) leadership positions, some of which (trustee) appear to be positions of significant responsibility.  The Board also notes that he has a bachelor's degree in economics and 25 years prior to retirement served as a purchasing agent with the same company.  (See September 2006 VA examination report).  In addition, the September 2006 VA examiner noted that the Veteran's symptoms were mild and that he was capable of being employed without significant impairment, and the December 2014 VA examiner noted that, despite the Veteran's impairment, he was able to function, and was not unemployable.  This evidence indicates that the Veteran is capable of more than marginal employment.

The Board has considered evidence in the record to the contrary, to include the April 2009 and February 2011 VA examination reports, the April 2013 private examination reports, and the Veteran's lay testimony.  With respect to his lay testimony regarding his prior work history (to include that given on VA and private examinations), the Board notes that, as discussed in detail above, such testimony (alleging that he was forced into retirement due to the effect of his PTSD symptoms on occupational and social functioning) is contradicted by the record, to include statements he made prior to his request for an increased rating and while seeking medical treatment, as well as the response from his employer.  Therefore, it is not credible and does not support his claim that he is unemployable.    

Regarding the VA and private examination reports, the Board acknowledges findings that the Veteran was unable to work with others and had very poor social functioning (see April 2009 VA examination report), that he was unable to follow orders or simple instructions (see February 2011 VA examination report), and that he had been unemployable since June 2006 (see April 2013 private psychologist's report).  However, the VA and private examiners based their findings on the Veteran's self-reports regarding his work history and family estrangements, which the Board has found to be self-serving and not credible.  The Board has also found that the Veteran's unkempt appearance presenting on February 2011 VA examination was for effect, self-serving, and not an accurate reflection of his actual level of impairment (as it is contradicted by contemporaneous treatment records noting that he was well groomed).  Consequently, the Board finds that the positive opinions regarding unemployability are based on an inaccurate factual premise and not entitled to any substantial probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Notably, they are also inconsistent with other (more probative) evidence of record, indicating that the Veteran was, on a regular basis, actually engaging in tasks consistent with more-than-marginal employment.  Consequently, the Board finds that the positive opinions are not probative evidence in support of the Veteran's claim that he is unemployable.  

The (credible) evidence of record shows that the Veteran has a college degree, extensive work experience commensurate with his education, and has  continued to engage in work-like activities during his retirement.  (See, e.g., April 2011 VA treatment record, noting that the Veteran was busier than when he was working).  The evidence of record to the contrary is not credible or probative.  Consequently, the Board finds that he is capable of more than marginal employment, and that a TDIU rating is not warranted.

On a final note, the Board acknowledges the May 2013 correspondence from the Veteran's agent, asserting that a private psychologist's report was "thoroughly adequate for rating purposes" and citing case law in support of the contention that no further development was necessary (implying that any additional development ordered would be for the sole purpose of obtaining unfavorable evidence), as well as July 2013 correspondence (following the Board's July 2013 remand) asserting that the Board's remand instructions were unlawful, particularly in light of what the agent characterized as an "abundance of positive lay and medical evidence submitted on behalf of" the Veteran that was sufficient to grant the claim.  

As noted above, the April 2013 private opinion was based, in part, on an inaccurate factual premise (i.e., the Veteran's own contradicted lay testimony) and was, thus, insufficient to support the Veteran's claims.  VA's "duty to assist" requires that VA obtain an (additional) VA examination when the record is not sufficient to decide a matter.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Board notes that, on remand (based on the report of the examination the Board ordered) the Veteran was granted the schedular rating suggested by the private psychologist (based then on an inaccurate premise).  Notably, the December 2014 VA examination (pursuant to the Board's July 2013 remand) identified additional psychiatric disability, related to the Veteran's service-connected PTSD, that the Board found (in the decision above) supported an earlier (by several years) effective date for the increased 70 percent rating.  Consequently, the Board finds that the agent's concerns are not supported by the record.


ORDER

Increased ratings of 50 percent for throughout prior to April 16, 2009 and 70 percent for throughout from that [earlier effective] date are granted for the Veteran's service-connected psychiatric disability, subject to the regulations governing payment of monetary awards.

Entitlement to a TDIU rating is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


